DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reference used through prosecution—the Nakahara ‘496 reference—discloses a battery with cathode, anode, separator, and electrolytic solution as claimed. Nakahara discloses a cathode mixture comprising zeolite (an aluminum silicate) and a current collector coated with carbon, wherein the cathode mixture is applied to the carbon-coated current collector. Nakahara, however, fails to disclose the claims as amended on 1/18/21. There is no teaching or motivation in Nakahara to coat the individual particles of zeolite (or any aluminum silicate) with carbon. Yushin ‘974 was cited as motivation for such a feature but as attested by the Applicant, the zeolite of Yushin is a temporary framework for the carbon material and does not explicitly teach coating the zeolite particles with carbon. Further, neither references teaches the mass loss rate claimed. Two additional relevant references are cited herewith that disclose aluminum silicate coated with carbon but since neither pertain particularly to lithium batteries they are not found appropriate as motivation to modify the prior art of record. No further prior art has been found by the Office that addresses all of the limitations. The application is therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241.  The examiner can normally be reached on M-F 8a-6p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725